Appeal from a decree of the Surrogate’s Court, Putnam County, judicially settling an intermediate account of the administratrix and disallowing appellant’s claim against the estate. Decree reversed and a new trial granted, with costs to abide the event. The record does not substantiate the learned Surrogate’s determination that none of the items of appellant’s claim is meritorious. In this respect we conclude that the determination is against the weight of the evidence. On the new trial, while not mandatory, it would be of material assistance on any subsequent appeal if the learned Surrogate would make findings of fact as to each item asserted by appellant in her claim so that such findings could be incorporated in the record. Nolan, P. J., Murphy, Ughetta and Kleinfeld, JJ., concur; Beldoek, J., not voting.